                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE



  MICHAEL JAMES CAMPBELL,                                )
                                                         )
                Plaintiff,                               )
                                                         )
  v.                                                     )   No. 2:18-CV-85
                                                         )       REEVES/WYRICK
  JAMES KNIPPER, et al.,                                 )
                                                         )
                Defendants.                              )



                                 MEMORANDUM OPINION


         This matter is before the court on defendants Randy Collier, Richard Spivey, Todd

  Ross, John Pruitt, Hawkins County Sheriff’s Department, and Hawkins County

  Commissioners’ motion for a final judgment pursuant to Federal Rule of Civil Procedure

  54(b) [Doc. 49]. By prior order, this Court dismissed all claims against these defendants

  [Doc. 38]. The dismissal of defendants from this action has not been appealed, and the

  time for doing so has expired.

         Pursuant to Rule 54(b), “any order . . . that adjudicates fewer than all the claims of

  the rights and liabilities of fewer than all the parties does not end the action as to any of the

  claims or parties” unless the court directs entry of a final judgment for those parties or

  claims upon the express finding of “no just reason for delay.” Defendants argue there is

  no just reason to delay entry of a final order as it relates to them. The Court notes that

  plaintiff has not opposed the motion and the time for doing so has expired.



Case 2:18-cv-00085-PLR-CRW Document 58 Filed 04/30/20 Page 1 of 3 PageID #: 193
       Accordingly, for the good cause stated, the motion for entry of a final judgment

  [Doc. 49] is GRANTED.

       Enter:


                                 ____________________________________________
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                           2

Case 2:18-cv-00085-PLR-CRW Document 58 Filed 04/30/20 Page 2 of 3 PageID #: 194
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE



  MICHAEL JAMES CAMPBELL,                            )
                                                     )
                 Plaintiff,                          )
                                                     )
  v.                                                 )   No. 2:18-CV-85
                                                     )
  JAMES KNIPPER, et al.,                             )
                                                     )
                 Defendants.                         )




                                        JUDGMENT


        In accordance with the Memorandum Opinion filed contemporaneously herewith, it

  is ORDERED that Randy Collier, Richard Spivey, Todd Ross, John Pruitt, Hawkins

  County Sheriff’s Department, and Hawkins County Commissioners are DISMISSED as

  defendants in this action pursuant to Federal Rule of Civil Procedure 54(b).

        Enter:




                                              3

Case 2:18-cv-00085-PLR-CRW Document 58 Filed 04/30/20 Page 3 of 3 PageID #: 195
